Case 3:18-cv-08036-MAS-DEA Document 44 Filed 11/10/20 Page 1 of 13 PageID: 372




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

                                                        :
 LEO SUGG, individually                                 :
 and on behalf of others similarly situated.            :
                                                        :
                                                        :
                Plaintiffs,                             : Civil Action No. 18-8036 (MAS)(DEA)
                                                        :
        v.                                              : MEMORANDUM OPINION & ORDER
                                                        :
 VIRTUSA, et al.                                        :
                                                        :
                Defendants.                             :
                                                        :

        Prior to the submission of the current dispute (which is set out in detail in the parties’

 joint submission to the Court dated September 8, 2020), counsel negotiated and agreed on the

 scope of Defendant’s search and collection efforts including the custodians subject to the search,

 the search terms to be used, and the document requests subject to the search. Specifically, the

 parties agreed to conduct ESI searches from 32 custodians using Boolean search terms for

 documents responsive to 15 of Plaintiff’s document requests and four of his interrogatories.

 Despite their efforts, the parties have reached an impasse as to whether two additional custodians

 should be included in the ESI search and whether documents responsive to two more of

 Plaintiff’s document requests, a portion of a third request, and two additional interrogatories

 should be produced by Defendant.

 I. LEGAL STANDARD

        Pursuant to Federal Rule 26, “[p]arties may obtain discovery regarding any nonprivileged

 matter that is relevant to any party’s claim or defense and proportional to the needs of the case.”

 Fed. R. Civ. P. 26(b)(1). “It is well established that the scope of discovery in federal litigation is
Case 3:18-cv-08036-MAS-DEA Document 44 Filed 11/10/20 Page 2 of 13 PageID: 373




 broad.” Fed R. Civ. P. 26(b)(1).” Baier v. Princeton Office Park, L.P., No. 08-5296, 2018 U.S.

 Dist. LEXIS 180612, at *5 (D.N.J. Oct. 22, 2018). This may be particularly true in class actions

 where “‘[m]utual knowledge of all the relevant facts gathered by both parties is essential to

 proper litigation’” and “‘[the] parties will benefit from broad discovery, as the court, when ruling

 on class certification, will have the necessary data before it to determine if the requirements of

 Fed. R. Civ. P. 23(a) are met.’” Barton v. RCI, LLC, No. 10-3657, 2013 U.S. Dist. LEXIS 46590,

 at *8 (D.N.J. Mar. 28, 2013) (citations omitted). However, discovery is not without limit.

        As the threshold, the discovery sought must be relevant. The burden is on the party

 seeking discovery to “show that the information sought is relevant to the subject matter of the

 action and may lead to admissible evidence.” In re EthiCare Advisors, Inc., No. 20-1886, 2020

 WL 4670914, at *3 (D.N.J. Aug. 12, 2020). In addition, the discovery sought must be

 proportional to the needs of the case considering the factors set forth in Fed. R. Civ. P. 26(b)(1).”

        Virtusa has already produced a volume of documents and data and based on the parties’

 current plan, has agreed to produce more. Defendant maintains that Plaintiff’s additional

 discovery requests exceed the needs of the case and are not “proportional”. The concept of

 proportionality was added to Rule 26 “to deal with the problem of over-discovery. The objective

 is to guard against redundant or disproportionate discovery . . . .” Fed.R.Civ.P. 26, Advisory

 Committee’s notes.

 II. ANALYSIS

        1. Plaintiff’s request to compel Kris Canekeratne and Samir Dhir to be included as
 custodians in Virtusa’s ESI search

        To date, Virtusa has produced over 5,000 pages of documents, including emails and

 numerous reports and Excel files with data responsive to Plaintiff’s interrogatories and document




                                                   2
Case 3:18-cv-08036-MAS-DEA Document 44 Filed 11/10/20 Page 3 of 13 PageID: 374




 requests. In so doing, Virtusa agreed to include most of the custodians (i.e., 32) proposed by

 Plaintiff. Virtusa also agreed to essentially all of the search terms proposed by Plaintiff resulting

 in approximately 1,200 searches per custodian.

        The 32 custodians presently included in the ESI searches include several high-ranking

 executives in the company, as well as the heads of several relevant business groups (e.g.

 immigration, talent acquisition, and staffing) and Plaintiff’s direct supervisor. In addition,

 Plaintiff seeks to include two of Virtusa’s most senior executives, CEO Kris Canekeratne and

 President Samir Dhir.

        Defendant maintains that including Canekeratne and Dhir would be duplicative of the

 custodians it has already agreed to produce and, further, that they do not possess any unique

 documents that would not otherwise be discovered in the agreed upon ESI search. The

 individuals Virtusa has already agreed to include as custodians are the top employees in each of

 the departments with the most relevant knowledge about hiring, staffing, promotions,

 immigration and diversity issues.

        Virtusa has also agreed to include many of their direct reports and subordinates. As a

 result, Plaintiff will have access to the most relevant custodians and the custodians with the most

 relevant emails on the topics at issue in this lawsuit. Adding Canekeratne and Dhir as custodians

 is duplicative because if either individual were communicating about staffing, hiring, visas,

 immigration, or diversity, etc., they would be communicating with one of the 32 individuals who

 are already subject to the ESI searches.

        Virtusa is not objecting to producing the emails of either Canekeratne or Dhir if they

 uncovered through the searches of the agreed upon custodians. Thus, Plaintiff is not being denied




                                                   3
Case 3:18-cv-08036-MAS-DEA Document 44 Filed 11/10/20 Page 4 of 13 PageID: 375




 access to their emails. Plaintiff has not demonstrated that either Canekeratne or Dhir has any

 unique knowledge beyond whatever the global heads and top executives may possess.

        Plaintiff’s argument that either Canekeratne or Dhir may have discussed Plaintiff in an

 email in which none of the other 32 custodians are copied, and that email is responsive to one of

 the document requests at issue is unpersuasive. Plaintiff’s other relevancy arguments are also

 unavailing because Virtusa has already agreed to produce the emails of 32 of the most relevant

 custodians. Accordingly, Plaintiff’s request to compel Defendant to include Canekeratne and

 Dhir as additional custodians is denied.

 2. Plaintiff’s request to compel ESI responsive to the additional document requests and
 interrogatories

        In accordance with the parties’ agreement, Virtusa will produce ESI responsive to 15 of

 Plaintiff’s document requests as well as ESI related to four of Plaintiff’s Interrogatories. Virtusa

 has objected to two document requests, a portion of a third document request, and two

 interrogatories, all of which seek documents or information which Defendant maintains is

 irrelevant, overbroad, or unduly burdensome.

 i. Plaintiff’s First Request for Production No. 8

        Plaintiff’s First Request for Production No. 8 seeks “[d]ocuments and ESI relating to

 complaints or grievances lodged by, or communications by, applicants and/or current or former

 employees of Virtusa in the U.S. concerning race or national origin discrimination, including the

 complaints, grievances, or communications themselves, as well as any materials created during

 any subsequent internal investigation stemming therefrom, and any materials filed in any

 subsequent agency action, litigation, arbitration, or mediation.”




                                                     4
Case 3:18-cv-08036-MAS-DEA Document 44 Filed 11/10/20 Page 5 of 13 PageID: 376




        Although Virtusa objected to this request, it responded that there have been no

 complaints alleging race or national origin discrimination filed with Virtusa’s Human Resources

 department, or any lawsuits or EEOC charges filed against Virtusa, from January 1, 2014

 through the present. Nonetheless, Plaintiff seeks an ESI search of the 32 custodians in an effort

 to discover whether any applicant or employee may have made a complaint of discrimination

 which was not forwarded to Human Resources.

        According to Defendant, its employees can make complaints of discrimination directly to

 Human Resources or, if any such complaints are made to managers or recruiters, they must be

 forwarded to HR for investigation. Virtusa has already searched for documents responsive to

 Plaintiff’s request and determined that there have been no complaints made directly to HR

 brought to HR’s attention by others alleging race or national origin discrimination against

 Virtusa.

        Plaintiff believes, however, that there may be other complaints of race discrimination that

 were not sent to HR. Plaintiff suggests that the fact there have been no complaints of

 discrimination reported to Virtusa justifies conducting ESI searches on this topic. Defendant

 asserts that the fact that no employee has complained of race discrimination to HR, or that no

 recruiters or managers reported internal complaints to HR, is not sufficient basis to engage in

 additional discovery on this subject. Rather, Defendant contends, because there have been no

 internal complaints of race discrimination, the parties should not have to engage in additional

 ESI searches of all 32 custodians on the speculative chance that some unreported claim of

 discrimination exists. The Court agrees and Plaintiff’s request is denied.

 ii. Plaintiff’s Third Request for Production No. 6

        Plaintiff’s Third Request for Production No. 6 seeks, “[f]or employees located in the U.S.



                                                  5
Case 3:18-cv-08036-MAS-DEA Document 44 Filed 11/10/20 Page 6 of 13 PageID: 377




 between 2014 and the present, produce all performance reviews, performance improvement

 plans, appraisal scores, and any objections or complaints by employees regarding performance,

 performance improvement plans, appraisal scores, promotions, or terminations.” Defendant

 objects to this Request on the grounds that it seeks documents which are not relevant to

 Plaintiff’s individual or class claims, is not proportional to the needs of the case, and is

 overbroad and unduly burdensome. Defendant further objects to this request as premature

 because class certification has not been granted.

        After Plaintiff agreed to limit the scope of this request to the production of “appraisal

 scores and all performance reviews”, Virtusa agreed to produce the performance appraisal data

 showing each U.S. employee’s performance score (i.e., meets expectations, exceeds

 expectations, partially meets expectations, etc.) for each year during the class period. On

 December 2, 2019 Virtusa produced over 25,000 ratings showing the overall performance ratings

 for all employees who worked in the United States for 2014 through 2019. Virtusa also provided

 the HR data necessary to match the performance ratings of these employees to promotions,

 terminations, and other job actions. Thereafter, Plaintiff sought additional performance review

 data to which Defendant objected, arguing that additional ESI relating to performance

 evaluations and performance improvement plans is irrelevant in light of the fact that Virtusa has

 produced the ratings for each employee.

        Plaintiff later raised this issue with the Court and in response Defendant argued, among

 other things, that the additional performance review documents sought by Plaintiff are irrelevant

 to class discovery. During a conference with counsel on March 30, 2020, the Court determined

 that Plaintiff is not entitled to the additional performance data. ESI relating to individual




                                                     6
Case 3:18-cv-08036-MAS-DEA Document 44 Filed 11/10/20 Page 7 of 13 PageID: 378




 performance evaluation details, performance improvement plans, and complaints relating to

 performance are irrelevant to Plaintiff’s anticipated motion for class certification.



        One of the required elements under Fed. R. Civ. P. 23 is a “common contention …

 capable of class-wide resolution – which means that determination of its truth or falsity will

 resolve an issue that is central to the validity of each one of the claims in one stroke.” Wal-Mart

 Stores, Inc. v. Dukes, 564 U.S. 338, 341 (2011). Plaintiff does not offer any persuasive reason

 why he needs additional ESI relating to the individual performance evaluations when Defendant

 has already produced the performance ratings. Information about individual employees’ goals

 and their managers’ evaluations is the sort of individualized assessment that is inappropriate for

 class discovery.

        Accordingly for the same reasons previously stated, Plaintiff’s request for additional ESI

 relating to “performance reviews, performance improvement plans, appraisal scores, and any

 objections or complaints by employees regarding performance, performance improvement plans,

 appraisal scores, promotions, or terminations” is denied.

 iii. Plaintiff’s Third Request for Production No. 4

        Plaintiff’s Third Request for Production No. 4 seeks, “documents and ESI relating to the

 staffing of positions in the United States, including but not limited to any instructions or

 guidance concerning staffing an actual or prospective customer project with a non-visa-

 dependent or a visa dependent Virtusa employee, the securing of visas to staff customer projects,

 the availability of visa-dependent Virtusa employees overseas, on the bench, or on another

 project, the availability of non-visa-dependent Virtusa employees on the bench or on another

 project, or the displacement and/or outsourcing of the customer’s workforce to Virtusa



                                                   7
Case 3:18-cv-08036-MAS-DEA Document 44 Filed 11/10/20 Page 8 of 13 PageID: 379




 (including, e.g., the performance of any knowledge transfer from the customer’s workforce to

 Virtusa’s workforce).”



        Virtusa has agreed to conduct ESI searches relating to this request except for,

 “Documents and ESI relating to . . . the displacement and/or outsourcing of the customer’s

 workforce to Virtusa (including, e.g., the performance of any knowledge transfer from the

 customer’s workforce to Virtusa’s workforce).” Virtusa’s objection is based on Plaintiff’s

 clarification of the phrase “the displacement and/or outsourcing of the customer’s workforce to

 Virtusa (including, e.g., the performance of any knowledge transfer from the customer’s

 workforce to Virtusa’s workforce),” to mean, “documents reflecting the replacement of a

 Virtusa’s client’s own workforce with Virtusa employees, and the displaced workers’ training of

 Virtusa’s employees (i.e., a knowledge transfer).”

        Defendant maintains that information sought is irrelevant to Plaintiff’s individual and

 class claims in this case. While Plaintiff alleges that Virtusa discriminates against its non-South

 Asian employees, this request seeks to uncover information related to alleged discrimination

 against employees of Virtusa’s clients not Virtusa employees. While Plaintiff claims this portion

 of the request is relevant to show that “Virtusa chooses to staff U.S. positions with less

 knowledgeable South Asians”, whether Virtusa’s clients may have engaged in discrimination

 against their employees is not relevant to Plaintiff’s claims against Virtusa.

        Defendant has agreed to search for documents responsive to Plaintiff’s other Requests for

 Production including:

        • Documents and ESI relating to instructions or guidance concerning staffing an

 actual or prospective customer project with a non-visa-dependent or a visa-dependent



                                                   8
Case 3:18-cv-08036-MAS-DEA Document 44 Filed 11/10/20 Page 9 of 13 PageID: 380




 Virtusa employee, the securing of visas to staff customer projects, the availability of visa-

 dependent Virtusa employees overseas, on the bench, or on another project, the availability of

 non-visa-dependent Virtusa employees on the bench or on another project;

        • Documents and ESI reflecting all policies and procedures for . . . . any department

 involved in allocating staff (both local hires and visa workers) for U.S. positions;

        • Documents sufficient to show the names of all staffing agencies who have submitted

 Potential Hires to Virtusa, and the names of the Virtusa employees to whom the Potential Hires

 were submitted; and

        • Documents and ESI relating to all instructions, policies, procedures, directives,

 mandates, or preferences concerning . . . staffing/allocation . . . job placement of individuals with

 visas, promotions.

        In addition, Defendant has agreed to search for and produce ESI relating to regularly

 created business reports that relate to staffing. Thus, the information sought by this Request is

 simply duplicative and unnecessary.

        Finally, Plaintiff’s claim that this information may identify “putative class members”

 because these particular individuals may have applied to jobs with Virtusa is unpersuasive

 inasmuch as Virtusa already produced the applicant data necessary to identify putative class

 members. Accordingly, Plaintiff’s request is denied.

 iv. Plaintiff’s Third Set of Interrogatories No. 1

        Plaintiff also seeks ESI relating to the Third Set of Interrogatories No. 1, which requires

 Virtusa to “[i]dentify by name, location, and content, each computer system, electronic database,

 and paper filing system used by Virtusa related to hiring for U.S. positions, employee allocation

 or unallocation (i.e., benching) for U.S. positions, U.S. visa applications, budgeting and tracking,



                                                      9
Case 3:18-cv-08036-MAS-DEA Document 44 Filed 11/10/20 Page 10 of 13 PageID: 381




 employee performance reviews for employees located in the U.S., promotions for employees

 located in the U.S., compensation for employees located in the U.S., or the termination of

 employees located in the U.S.”

        Virtusa maintains that it has already provided a detailed answer to this Interrogatory.

 However, if Plaintiff is also seeking ESI relating to Virtusa’s computer systems, Virtusa

 contends the information sought is irrelevant to Plaintiff’s individual or class claims and

 conducting extensive ESI searches to locate responsive documents is not proportional to the

 needs of the case.

        In short, Plaintiff alleges that Virtusa discriminates against non-South Asian employees

 with respect to hiring, promotions, and terminations. There is no aspect of this case that relates to

 Virtusa’s computer systems or its capabilities. Plaintiff is not entitled to an additional search of

 the agreed upon 32 custodians based on a subjective belief that the data provided by Virtusa may

 be incomplete or inaccurate.

        In addition, this request appears to be duplicative of other requests. Finally, there are less

 burdensome ways to obtain the information Plaintiff seeks. Rather, as Defendant has suggested,

 Plaintiff can send an interrogatory or ask witnesses at depositions about Virtusa’s computer

 systems. Accordingly, Plaintiff’s request is denied.

 v. Plaintiff’s Fourth Set of Interrogatories No. 1

        Plaintiff is seeking ESI relating to his Fourth Set of Interrogatories No. 1, which

 asked Virtusa “[b]y year from 2014 through the present, identify the number of U.S. visas

 Virtusa applied for, and for each such visa, identify the type, whether it was approved by the

 government, whether it was a new application, renewal/extension or modification, the country of

 origin of the sponsored employee, whether the employee traveled to the U.S. pursuant to the



                                                  10
Case 3:18-cv-08036-MAS-DEA Document 44 Filed 11/10/20 Page 11 of 13 PageID: 382




 visa, and if so, the dates the employee was in the U.S., the position identified on the application,

 the customer identified on the application, and the position(s) held by the employee once in the

 U.S.” More specifically, it appears Plaintiff is seeking all “Visa-related information contained in

 emails, reports, PowerPoints, graphs, or summaries regarding Virtusa’s visa filings, approvals,

 budgeting, travel, etc. should be produced.”

        Defendant maintains that it has already provided information responsive to this

 Interrogatory in accordance with the Court’s previous Order on this subject. Further, Defendant

 contends that this request vague, ambiguous and overbroad because in order to respond

 Defendant would have to produce any document that references or relates to visas and that would

 render the parties’ agreement to conduct targeted ESI searches for documents responsive to only

 some of Plaintiff’s document requests using select search terms pointless. Searching for “all

 visa-related information” will yield material that is not relevant to Plaintiff or his class

 allegations. Nonetheless, Defendant has agreed to produce ESI responsive to other of Plaintiff’s

 document requests that seek visa related information including:

        • Documents sufficient to identify the individuals responsible for setting Virtusa’s

 visa policies and practices;

        • Documents sufficient to show the organization structure (e.g., organizational charts) of

 any department involved in allocating staff (both local hires and visa workers) for U.S. positions,

 and any department involved in applying for U.S. visas or tracking U.S. visa status from 2014 to

 the present;

        • Documents and ESI reflecting all policies and procedures for . . . any department




                                                   11
Case 3:18-cv-08036-MAS-DEA Document 44 Filed 11/10/20 Page 12 of 13 PageID: 383




 involved in allocating staff (both local hires and visa workers) for U.S. positions, any department

 involved in promotions for employees in the U.S., and any department involved in applying for,

 budgeting for, or tracking the status of U.S. visas;

         • Documents and ESI relating to the staffing of positions in the United States,

 including but not limited to any instructions or guidance concerning staffing an actual or

 prospective customer project with a non-visa-dependent or a visa-dependent Virtusa employee,

 the securing of visas to staff customer projects, the availability of visa-dependent Virtusa

 employees overseas, on the bench, or on another project, the availability of non-visa-dependent

 Virtusa employees on the bench or on another project; and

         • Documents and ESI relating to all instructions, policies, procedures, directives,

 mandates, or preferences concerning recruiting, hiring, position staffing/allocation, benching, job

 placement of individuals with visas, promotions, and terminations.

         Defendant has also agreed to produce ESI relating to Virtusa’s business reports, including

 its reports on visas including ESI relating to visa cost reports, visa tracking reports, and visa

 status reports. Thus, Plaintiff will obtain the visa information he requires. Accordingly,

 Plaintiff’s request is denied.

 3. Virtusa reserves the right to request costs in the event that pulling and hosting the email
 files for the requested custodians is prohibitively expensive

         Virtusa has informed Plaintiff’s counsel that the cost to collect the custodians requested

 by Plaintiff and to perform the related the searches may be “prohibitively expensive”. These

 costs include, among other things, collecting 32 custodians’ email boxes, processing the data,

 and hosting the data. Virtusa has advised Plaintiff that it reserves the right to make an

 application to the Court for cost sharing.




                                                   12
Case 3:18-cv-08036-MAS-DEA Document 44 Filed 11/10/20 Page 13 of 13 PageID: 384




          Inasmuch as no such application has been presented, the Court defers any consideration

 of this issue.

 III. CONCLUSION AND ORDER

          The Court has carefully considered the arguments of the parties and, for the reasons

 above,

          IT IS on this 10th day of November 2020

          ORDERED that Plaintiff’s requests as to the discovery issues presented to the Court in

 the September 8, 2020 joint submission are denied as set forth above.



                                                       s/ Douglas E. Arpert
                                                       DOUGLAS E. ARPERT
                                                       United States Magistrate Judge




                                                  13
